Citation Nr: 0422650	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2003.  However, a complete 
transcript of the hearing is not available as a result of 
defective recording during the hearing.  Accordingly, in June 
2004, the Board notified the veteran of this error and 
afforded him the opportunity for another hearing.  In July 
2004, the veteran replied that he did not wish to go through 
the process of attending another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the July 2004 communication to the Board, the veteran 
reported that, since his September 2003 hearing, the 
impairment associated with his service-connected left knee 
and back had increased in severity.  Specifically, he 
reported that his back and knee pain are productive of 
constant pain and result in disturbed sleep.  In this regard, 
it is noted that the veteran's most recent VA examination of 
his knee and back was conducted in September 2000.  Thus, the 
Board finds that a current and comprehensive examination of 
the veteran's service-connected knee and back is necessary.  

VA General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995).  Moreover, under the provisions of the VCAA, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

With respect to the veteran's service-connected back 
disability, which is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain, the Board 
points out that the regulations for rating disabilities of 
the spine were twice revised, effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
However, the evidence of record does not reflect that the 
veteran has been notified of these amendments to the 
regulations or that the RO has considered these changes in 
the adjudication of the veteran's claim.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be advised of 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claims at issue.  
Specifically, the veteran should be 
provided notice of the changes to the 
regulations for rating disabilities of 
the spine effective in September 2002 and 
September 2003.  

2.  The RO should contact the veteran and 
request that he provide identifying 
information and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
knee and back complaints since August 
1999.  The RO should attempt to obtain 
copies of all pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  

3.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by the appropriate specialist to 
determine the current severity of his 
left knee and low back disorders.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

a.  With respect to the veteran's left 
knee, the examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings.  

The examiner should comment on whether 
there is medical evidence of recurrent 
subluxation or lateral instability of the 
left knee.  If so, is it slight, 
moderate, or severe in degree?

The examiner should comment on whether 
the veteran's left knee disorder is 
productive of a dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint of either extremity, left or right.  

The examiner should provide results of 
range of motion testing for the left 
knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1)  pain on use, including during flare-
ups; (2)  weakened movement; (3) excess 
fatigability;  or (4) incoordination.  
The examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Lastly, the examiner should comment on 
whether the veteran experiences 
impairment of the tibia and fibula.  
Specifically, the examiner should provide 
an opinion as to whether there is 
nonunion of the tibia and fibula 
requiring brace or whether there is 
malunion and the degree of disability; 
slight, moderate, or marked; produced by 
such impairment.  

b.  With respect to the veteran's low 
back, the examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected lumbosacral strain.

The examiner should note the range of 
motion for the lumbar spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1)  pain on use, 
including during flare-ups; (2)  weakened 
movement; (3) excess fatigability;  or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should state whether there 
is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

The examiner should state, if possible, 
the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations, to 
include the changes in the rating 
criteria for spine disorders.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




